The appeal herein was dismissed for want of matters showing that the jurisdiction of this court had attached. These matters have been cured. The case will be re-instated and disposed of upon the question suggested for revision.
Appellant was informed against in the County Court for simple assault. Pending prosecution in that court the Legislature at its Fourth Called Session created a Criminal District Court for Bowie *Page 610 
county, ousting the County Court of Jurisdiction as a trial court and conferring upon the Criminal District Court original jurisdiction to try all misdemeanors in which the County Court had exclusive original jurisdiction. This being a simple assault, the County Court did not have such jurisdiction. Its authority to try a simple assault was only concurrent with the justice court. As the Legislature limited the jurisdiction of the Criminal District Court to misdemeanors in which the County Court had original exclusive jurisdiction, this case did not fall within that category, and, therefore, the Criminal District Court did not have authority to try it. Just how the case got into the Criminal District Court is a matter of speculation. There is no order of transfer from the County Court to the Criminal District Court, but this, under the view we take of the case, will be immaterial as the Criminal District Court could not entertain jurisdiction to try it whether there was an order of transfer or not, the Legislature having limited its authority to that class of misdemeanors in which the County Court had exclusive original jurisdiction.
The judgment will be reversed and the cause dismissed.
Dismissed.